Title: To George Washington from Henry Knox, 27 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department January 27th 1794
          
          It is with great pain that I submit you the enclosed letters, giving an account of an
            infamous violation of the peace with the Creeks by some of the violent frontier people
            of Georgia. I have the honor to be with the greatest respect
            Your obedient Servant
          
            H. Knox
          
        